By the Court :
Section 313 of the civil code as amended April 15, 1867, provides that “No party to a civil action shall be allowed to testify by virtue of section 310, in any civil action where the adverse parly is * * * the administrator of a deceased person,” except as to facts which occurred after the decedent’s death, etc. Held: In an action by H., administrator of E., against D., the administrator H. was competent to testify, on his own behalf, as administrator, to facts which occurred prior to the death of his intestate.
Judgment reversed and cause remanded.